Citation Nr: 1753270	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  16-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left wrist degenerative change, status post distal radial fracture.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome. 

3.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from July 2001 to July 2005, and in the United States Army from August 2005 to January 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

These matters were previously remanded in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left wrist degenerative change, status post distal radial fracture, manifests pain and limitation of motion without ankylosis.

2.  The Veteran's patellofemoral syndrome of the left knee manifests limitation of flexion to 110 degrees.

3.  The Veteran's left knee symptomatic semilunar cartilage removal is manifested by prolonged pain with standing and squatting.

4.  Prior to and from May 29, 2012, the Veteran's service-connected left wrist degenerative change, status post distal radial fracture, and left knee patellofemoral syndrome did not preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.

5.  Effective May 29, 2012, service-connection was established for a mood disorder NOS, rated 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left wrist degenerative change, status post distal radial fracture, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2017).

2.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome based on limitation of flexion are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260.

3.  The criteria for a separate assignment of a disability evaluation of 10 percent for left knee symptomatic removal of semilunar cartilage are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2014).

4.  The criteria for an award of a total disability evaluation based on individual unemployability (TDIU) based upon service-connected left wrist degenerative change, status post distal radial fracture; left knee patellofemoral syndrome; and left knee symptomatic removal of semilunar cartilage are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Wrist

A 10 percent evaluation was assigned effective April 25, 2012.  The Veteran filed a November 2013 notice of disagreement (NOD) appealing this decision.  The Veteran contends that the current rating does not reflect the severity of his left wrist degenerative change, status post distal radial fracture.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

When weighing evidence, lay statements that describe the features or symptoms of an injury or illness are considered competent evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is also competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran's left wrist degenerative change, status post distal radial fracture, is currently rated as 10 percent disabling under DC 5215 for limitation of motion of the wrist.  This DC provides for maximum 10 percent ratings for limited palmar flexion and limited dorsiflexion.  38 C.F.R. § 4.71a, DC 5215.  The Veteran is already in receipt of a 10 percent rating for limitation of motion due to his left wrist degenerative change, status post distal radial fracture, and a higher initial evaluation is therefore not possible under DC 5215.

A higher rating is available under DC 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's left wrist is not ankylosed.  VA examiners who physically examined the Veteran's wrist in March 2012, March 2013, and August 2017 concluded that the Veteran did not have ankylosis.  Range of motion was consistently reduced upon examination and the May 2012 VA examination noted that the Veteran cannot do heavy lifting because of his wrist; however, even with consideration of all relevant functional factors, it is clear that the Veteran has retained useful motion of his left wrist throughout the claims period.  Additionally, as the Veteran is already in receipt of the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Thus, the assignment of an increased rating for the service-connected left wrist degenerative change, status post distal radial fracture, based on ankylosis under DC 5214 is not appropriate.

Similarly, a higher rating is not available for degenerative arthritis, which is noted in the March 2012, March 2013, and August 2017 VA examinations.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is x- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

In this case, there is evidence of limitation of motion; therefore the condition is rated based on the appropriate DC for the specific joint involved.  For limitation of motion of the wrist, DC 5215 is the applicable code.  As this was considered above and 10 percent was determined to be the appropriate evaluation, the claim for a higher initial rating is denied.

As a final matter, the Board notes that the Veteran has reported numbness and tingling in his left 4th and 5th fingers.  The August 2017 VA examination found no sensory impairment of the wrist itself and determined that the reported numbness is less likely than not due to his left wrist condition because a 2014 EMG report showed bilateral carpal tunnel syndrome and ulnar neuropathy, i.e. the issue was not limited to the service-connected left side.  Accordingly, the Board has not addressed the reported numbness and tingling of the fingers in its analysis.


Increased Rating - Knee

A 10 percent evaluation was assigned effective April 25, 2012.  The Veteran filed a November 2013 NOD appealing this decision.  The Veteran contends that the current rating does not reflect the severity of his left knee condition.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran is currently in receipt of a 10 percent evaluation for limitation of flexion.  Range of motion was most limited at the August 2017 VA examination, where flexion was limited to 110 degrees.  The was no additional loss of motion after repetitive use testing.  The Veteran reported chronic pain with prolonged standing, prolonged sitting, and squatting.  Thus, a rating higher than 10 percent for limitation of flexion is not warranted.
      
The Board has considered whether there is any other schedular basis for granting a higher or separate rating and has determined that an additional rating is warranted under DC 5259.  In June 2013, the Veteran underwent a June 2013 arthroscopy and microfracture.  The August 2017 VA examination noted that there were residuals of chronic pain with prolonged standing and squatting. Accordingly, a 10 percent rating (the sole and therefore maximum rating) is warranted under DC 5259.

The Board has found no additional basis for granting a higher or separate rating.  The Veteran has not demonstrated knee ankylosis or impairment of the tibia and fibula, so DCs 5256 and 5262 are not for application.  Likewise, the May 2012, March 2013, and August 2017 VA examinations did not find recurrent subluxation or lateral instability; thus, DC 5257 is not for application.  The VA examinations also showed normal extension of the left leg, which excludes a separate rating for limitation of extension.   Finally, a higher rating under DC 5258 is not warranted because the record does not demonstrate dislocated cartilage with frequent episodes of locking, pain, and effusion or symptomatic removal of cartilage.  The Board notes that the Veteran consistently reported pain and at times reported locking of his knee, but this does not rise to the level of frequent episodes such that a rating is warranted.  

The Board has also considered whether a higher rating would be warranted under DC 5003 for osteoarthritis.  The record is mixed with regard to whether the Veteran has arthritis, with the VA examinations reporting no x-ray evidence of arthritis but VA medical center records reporting degenerative joint disease and mild osteoarthritis in 2012 and 2015.  Giving the Veteran the benefit of the doubt, the Board will consider a rating under DC 5003 for osteoarthritis.

Degenerative arthritis established by x-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is x- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

In this case, there is evidence of limitation of motion: the Veteran demonstrates limited flexion and pain during motion.  Accordingly, the condition is rated based on the appropriate DC for the specific joint involved.  For limitation of flexion of the knee, DC 5260 is for application.  As this was considered above and 10 percent was determined to be the appropriate evaluation, the claim for a higher initial rating is denied.


TDIU

The Veteran contends that he is unemployable due to his service-connected mood disorder NOS; left wrist degenerative change, status post distal radial fracture; left knee patellofemoral syndrome; and left knee symptomatic removal of semilunar cartilage.  VA will grant a total disability evaluation based on individual unemployability (TDIU) when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  In this case, the Veteran already has a 100 percent rating for service-connected mood disorder NOS; thus, the Board will consider whether entitlement to TDIU is warranted based on the service-connected left wrist degenerative change, status post distal radial fracture; left knee patellofemoral syndrome; and left knee symptomatic removal of semilunar cartilage.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Veteran is service connected for left wrist degenerative change, status post distal radial fracture; left knee patellofemoral syndrome; and  left knee symptomatic removal of semilunar cartilage, each rated 10 percent disabling.  His combined evaluation for compensation is therefore 30 percent under VA's Combined Ratings Table.  38 C.F.R. § 4.25, Table I.  Thus the percentage criteria for a TDIU are not satisfied for the period considering only these disabilities because the Veteran does not have two or more service-connected disabilities with a combined rating of at least 70 percent and at least one rated as 40 percent disabling or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of VA Compensation Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The central inquiry in a claim for TDIU is "whether [the] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record establishes that the Veteran worked full-time from November 2015 to March 2016, when he was employed as a cashier.  He also worked full-time on a short-term renovation project and, per the August 2017 VA examinations, currently works for his mother-in-law helping her renovate and paint houses.    

A May 2012 VA examination reported that the Veteran could move his left wrist "just fine," although he could not use it for heavy lifting.  The Veteran is right-handed.  His left wrist also hurt when he was grabbed in the area, and this caused tingling in his fingers.  The May 2012 examination concluded that the Veteran's wrist condition did not impact his ability to work.  A March 2013 VA examination found the Veteran's left wrist did not cause functional impairment or impact physical and sedentary employment, noting a lack of pain or weakness at the left wrist joint.  

An October 2016 Vocational Assessment reported that the Veteran's wrist "locks up" when he hyperextends it and sometimes "pops out of place" when he rotates it; the assessment also noted complaints of weak grip strength in the left hand and wrist with occasional sharp pain.  The October 2016 Assessment also reported that the Veteran is "limited to lifting light weights."  Finally, an August 2017 determined the Veteran was capable of physical and sedentary jobs, noting that the Veteran was currently working painting and renovating homes.   

As for the Veteran's knee, the May 2012 examination concluded that the Veteran's left knee condition did not impact his ability to work.  The examiner noted that the Veteran's left knee hurt when sitting or standing for "too long" or walking "for a long period of time."  A March 2013 VA examination also found the Veteran's left knee did not cause functional impairment or impact physical and sedentary employment.  This examination reported that the Veteran's left knee did not cause disabling symptoms (although it noted "regular" use of a knee brace) and also reported that the Veteran had ridden a bicycle to his VA appointment that day.  

An October 2016 Vocational Assessment indicated that the Veteran reported 2 to 3 flare ups of his left knee per day and that he wore a knee brace because the knee "sometimes feels unstable and gets locked."  The Vocational Assessment found that his knee condition would "hinder his ability to ambulate."  Finally,  an August 2017 VA examination found the Veteran capable of physical and sedentary jobs, noting that the Veteran was currently working painting and renovating homes.  The Veteran did report chronic knee pain "with prolonged standing and squatting," thus some accommodation may need to be made for these symptoms. 

Considering this evidence together, the Board finds the service-connected left wrist degenerative change, status post distal radial fracture; left knee patellofemoral syndrome; and left knee symptomatic removal of semilunar cartilage do not prevent the Veteran from obtaining and maintaining substantially gainful employment because he is capable of performing work that does not require heavy lifting with both hands and would allow breaks from sitting or standing for too long.  Thus, referral to the Director is not warranted.

ORDER

Entitlement to an initial rating in excess of 10 percent for left wrist degenerative change, status post distal radial fracture, is denied.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

A separate rating of 10 percent for left knee symptomatic removal of semilunar cartilage under Diagnostic Code 5259 is granted.

Entitlement to a total disability evaluation based on individual unemployability is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


